Exhibit 2.1 AGREEMENT AND PLAN OF MERGER dated as of August 3, 2009 among THE PEPSI BOTTLING GROUP, INC., PEPSICO, INC. and PEPSI-COLA METROPOLITAN BOTTLING COMPANY, INC. TABLE OF CONTENTS Page Article 1 Definitions Section 1.01. Definitions 1 Section 1.02. Other Definitional and Interpretative Provisions 8 Article 2 The Merger Section 2.01. The Merger 9 Section 2.02. Conversion of Shares 9 Section 2.03. Elections 10 Section 2.04. Proration of Cash Election Price 11 Section 2.05. Election Procedures; Exchange Agent; Surrender and Payment 12 Section 2.06. Equity-Based Awards 16 Section 2.07. Adjustments 18 Section 2.08. Fractional Shares 18 Section 2.09. Withholding Rights 18 Section 2.10. Lost Certificates 19 Section 2.11. Dissenting Shares 19 Article 3 The Surviving Entity Section 3.01. Certificate of Incorporation 19 Section 3.02. Bylaws 19 Section 3.03. Directors and Officers 19 Article 4 Representations and Warranties of the Company Section 4.01. Existence and Power 20 Section 4.02. Authorization 20 Section 4.03. Governmental Authorization 21 Section 4.04. Non-contravention 21 Section 4.05. Capitalization 22 Section 4.06. Subsidiaries 23 Section 4.07. SEC Filings and the Sarbanes-Oxley Act 23 Section 4.08. Financial Statements 25 Section 4.09. Disclosure Documents 25 Section 4.10. Absence of Certain Changes 26 Section 4.11. No Undisclosed Material Liabilities 26 i Section 4.12. Compliance with Laws and Court Orders 26 Section 4.13. Litigation. 26 Section 4.14. Intellectual Property 27 Section 4.15. Taxes 27 Section 4.16. Employees and Employee Benefit Plans; ERISA 28 Section 4.17. Labor 31 Section 4.18. Environmental Matters 32 Section 4.19. Material Contracts 33 Section 4.20. Tax Treatment 33 Section 4.21. Finders’ Fees 33 Section 4.22. Opinion of Financial Advisor 33 Section 4.23. Antitakeover Statutes and Related Matters 34 Section 4.24. Foreign Practices 34 Section 4.25. No Other Representations or Warranties 34 Article 5 Representations and Warranties of Parent Section 5.01. Existence and Power 35 Section 5.02. Authorization 35 Section 5.03. Governmental Authorization 35 Section 5.04. Non-contravention 36 Section 5.05. Capitalization 36 Section 5.06. Subsidiaries 37 Section 5.07. SEC Filings and the Sarbanes-Oxley Act 37 Section 5.08. Financial Statements 39 Section 5.09. Disclosure Documents 39 Section 5.10. Absence of Certain Changes 40 Section 5.11. No Undisclosed Material Liabilities 40 Section 5.12. Compliance with Laws and Court Orders 40 Section 5.13. Litigation 40 Section 5.14. Finders’ Fees 40 Section 5.15. Financing 40 Section 5.16. No Planned Liquidations or Mergers 41 Section 5.17. Tax Treatment 41 Section 5.18. No Other Representations or Warranties 41 Article 6 Covenants of the Company Section 6.01. Conduct of the Company 41 Section 6.02. Company Stockholder Meeting 44 Section 6.03. No Solicitation; Other Offers 44 Section 6.04. Tax Matters 46 ii Article 7 Covenants of Parent Section 7.01. Conduct of Parent 47 Section 7.02. Obligations of Merger Subsidiary 47 Section 7.03. Voting of Company Stock 47 Section 7.04. Director and Officer Liability 48 Section 7.05. Stock Exchange Listing 49 Section 7.06. Employee Matters 49 Section 7.07. Limitation on Acquisitions 50 Section 7.08. Certain Litigation 50 Section 7.09. Company Indebtedness 50 Article 8 Covenants of Parent and the Company Section 8.01. Reasonable Best Efforts 51 Section 8.02. SEC Matters 52 Section 8.03. Public Announcements 52 Section 8.04. Further Assurances 53 Section 8.05. Access to Information 53 Section 8.06. Notices of Certain Events 53 Section 8.07. Tax-free Reorganization 54 Section 8.08. Section 16 Matters 54 Section 8.09. Stock Exchange De-listing 54 Section 8.10. Merger Subsidiary Reincorporation 54 Article 9 Conditions to the Merger Section 9.01. Conditions to the Obligations of Each Party 55 Section 9.02. Conditions to the Obligations of Parent and Merger Subsidiary 56 Section 9.03. Conditions to the Obligations of the Company 57 Article 10 Termination Section 10.01. Termination 58 Section 10.02. Effect of Termination 59 Article 11
